Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner amendment as follows does not require Applicants approval as the change is simply to correct an inadvertent typographical mistake that does not raise any new issue or change the scope of the invention. 
Claim 1 of the instant application is amended as follows: 
Claim 1 (currently amended) A coaxial angular velocity sensor system comprising:
a gyroscope hardware circuit with two layers: a top layer and a bottom layer and protected by a mechanical cover:
the top layer includes the gyroscope hardware circuit, an analog to digital converter (ADC), a low pass filter circuit, connectors;
the bottom layer includes a microcontroller, a power source, a temperature sensor circuit, wherein,

the analog to digital converter (ADC) comprises a SAR (successive approximation register) structure arranged in a space between the N gyroscope sensors;
the microcontroller is connected to peripheral devices by the connectors, the microcontroller contains a Kalman Observer to filter sensor input data and provide high precision angular velocity results for the system;
the power source is an electronic element arranged in the top layer, near an input source connector; ensured to be at least 10 mm away from any high-speed element and a gyroscope sensor signal to avoid heat from a radiating source to affect signal processing; 
the low pass filter circuit is a passive filter comprising two passive components, which are resistors and capacitors with a cutoff frequency calculated satisfying fc=(4/5)*f  where f. is a cutoff frequency, f is a sampling rate the of the analog to digital converter (ADC) circuit; fc=1/2πRC, R is a resistor value; C is capacitor value; 
the temperature sensor circuit is an element that measures temperature value of the gyroscope hardware circuit, a value collected by the microcontroller, acting as reference value correcting a sensor parameter;
the connector has 6 pins, that are used to connect with the power supply for active sensors and connect to buses which transmit information from the microcontroller to peripheral devices.
Response to Amendment
Applicant’s arguments, see amendment, filed on May 23, 2022, with respect to the rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). The Examiner acknowledges the addition of claims 13-15 by the amendment. Claims 1-15 are now pending in the application. 
Allowance
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, Anderson et al. (U.S. Patent No. 9,702,349, hereon Anderson) fails to anticipate or render obvious “a coaxial angular velocity sensor system,” including the steps (or comprising) “..., the power source is an electronic element arranged in the top layer, near an input source connector; ensured to be at least 10 mm away from any high-speed element and a gyroscope sensor signal to avoid heat from a radiating source to affect signal processing; the low pass filter circuit is a passive filter comprising two passive components, which are resistors and capacitors with a cutoff frequency calculated satisfying fc=(4/5)*f  where f. is a cutoff frequency, f is a sampling rate the of the analog to digital converter (ADC) circuit; fc=1/2πRC, R is a resistor value; C is capacitor value; the temperature sensor circuit is an element that measures temperature value of the gyroscope hardware circuit, a value collected by the microcontroller, acting as reference value correcting a sensor parameter; the connector has 6 pins, that are used to connect with the power supply for active sensors and connect to buses which transmit information from the microcontroller to peripheral devices,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
The remaining claims 2-15 depend on claim 1 and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857